Sognier, Judge.
Bradley was convicted in the Superior Court of Henry County of possession of phencyclidine. After the appeal was filed in this court appellant’s counsel filed a request for permission to withdraw as counsel on the ground that an appeal would be wholly frivolous, pursuant to the holding in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). Our Supreme Court has held that appointed counsel may withdraw from a case on appeal only upon compliance with the rules set out in Anders. Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).
As required by the decision in Bethay, we have examined fully the record and transcript and find the appeal to be completely frivolous. We find that all of the Anders requirements have been met, and accordingly counsel is granted permission to withdraw and the appeal is dismissed.

Appeal dismissed.


Deen, C. J., and Birdsong, J., concur.

Arch W. McGarity, for appellant.
E. Byron Smith, District Attorney, for appellee.